Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion to suppress the shotgun found in plain view by the police during a protective sweep of the motel *869room from which defendant had emerged (see, People v Smith, 179 AD2d 597, lv denied 79 NY2d 1008; People v Febus, 157 AD2d 380, appeal dismissed 77 NY2d 835). Because the seizure of the shotgun was proper, defendant’s statements made subsequent to the seizure were not tainted by any illegality. (Appeal from Judgment of Ontario County Court, Harvey, J.— Rape, 1st Degree.) Present Pine, J. P., Lawton, Wesley, Callahan and Doerr, JJ.